      Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 1 of 8 PageID #: 841




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

FILLISA HUEY, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED                                                                                 PLAINTIFFS

v.                                                      CIVIL ACTION NO. 4:19-CV-00153-GHD-JMV

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                                                DEFENDANT


     OPINION DENYING MOTION TO DISMISS AND LIFTING STAY OF PROCEEDINGS

        Presently before the Court in this putative class action insmance dispute is the Defendant's

Amended Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

[15, 30]. Upon due consideration and as set forth below, the Court finds that the motion should be

denied. Further, the Court shall lift the stay of proceedings that was entered in this matter on

January 29, 2020 [27, 29].

                                I.    Factual and Procedural Background 1

        The Plaintiff, Fillisa Huey, maintains a residence in Cleveland, Mississippi.                        [First

Amended Class Action Complaint, Doc. No. 14, at 1]. Huey insured the residence under a

Homeowners Policy, No. 810268968, written by the Defendant Allstate Vehicle and Propetiy

Insurance Company, and paid the requisite annual premiums for the coverage. [!d. at 2). The

policy provides, inter alia, that payment for covered loss may be for "Actual Cash Value,"

("ACV"), which may include a deduction for depreciation of certain costs. [!d. at 3).

        In February 2017, while insured under the policy, Plaintiffs residence suffered direct



         On a Rule 12(b)(6) motion to dismiss, the Court accepts all well-pleaded facts in the complaint as true and
views those facts in the light most favorable to the Plaintiff. Randall D. Wolcott, MD., P.A. v. Sebelius, 635 F.3d
757, 763 (5th Cir. 2011 ).
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 2 of 8 PageID #: 842




physical damage by a covered named peril. [Id.] The Plaintiff immediately notified the Defendant

of the loss and made a claim under the insurance policy. [/d.] The Defendant inspected the

Plaintiff's residence and determined that the loss was covered under the insurance policy. [/d.]

       On February 16, 2017, the Defendant notified the Plaintiff that the payment she was

receiving was the ACV as calculated by Defendant. [!d. at 3-4]. In calculating the Plaintiff's ACV

payment, the Defendant deducted depreciation from the replacement cost value (RCV). 2 [Id.] The

Plaintiff alleges that Defendant's method of calculating the ACV resulted in a payment amount

that is lower than the amount Plaintiff should have received under the Policy. [/d. at 4]. The

Plaintiff argues that Defendant, in calculating the ACV, depreciated costs associated with labor;

the Plaintiff asserts that labor should not be depreciated because it does not depreciate in value

over time and because the policy language is ambiguous regarding the depreciation oflabor costs.

[!d. at 4-5]. Based on Defendant's alleged practice of depreciating labor costs, the Plaintiff avers

that her ACV payment was less than the amount she was entitled to receive under the policy, and

that the Defendant thus breached its obligations under the policy.

        The Plaintiff filed her Complaint in this matter on October 11,2019 [!];she then filed an

Amended Complaint on January 3, 2020 [14]. In the Amended Complaint, the Plaintiff alleges

that the Defendant breached its contractual duty to pay Plaintiff and members of the proposed class

the true ACV of their claims by wrongfully depreciating labor costs (Count I); the Plaintiff also

seeks a declaratory judgment decreeing that the policy, as written, prohibits the Defendant from

depreciating labor costs when calculating losses and ACV (Count II). Pursuant to Federal Rule of

Civil Procedure 12(b)(6), the Defendant now moves to dismiss Plaintiff's entire complaint.




2
         The Defendant calculated that the Replacement Cost Value of the Plaintiffs property was $164,202.86; it
reduced the value by $31,471.42 for depreciation. [!d. at 4].

                                                       2
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 3 of 8 PageID #: 843




                         II.    Rule 12(b)(6) Motion to Dismiss Standat·d

       When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations

set forth in the complaint and any documents attached to the complaint. Walker v. Webco Indus.,

Inc., 562 F. App'x 215,216-17 (5th Cir. 2014) (citing Kennedy v. Chase Manhattan Bank USA,

NA, 369 F.3d 833, 839 (5th Cir. 2004)).         "[A plaintiffs] complaint therefore 'must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face."'

Phillips v. City of Da!Tas, Tex., 781 F.3d 772, 775-76 (5th Cir. 2015) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

       A claim is facially plausible when the pleaded factual content "allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at

678, 129 S. Ct. 1937 (citing Bell At!. Cm]J. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167

L. Ed. 2d 929 (2007)). "[P]laintiffs must allege facts that support the elements of the cause of

action in order to make out a valid claim." Webb v. Morella, 522 F. App'x 238, 241 (5th Cir.

2013) (quoting City ofClinton, Ark. v. Pilgrim's Pride Corp., 632 F.3d 148, 152-53 (5th Cir. 2010)

(internal quotation marks omitted)). "[C]onclusmy allegations or legal conclusions masquerading

as factual conclusions will not suffice to prevent a motion to dismiss." !d. (quoting Fernandez-

Montes v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993) (internal quotation marks

omitted)). "Dismissal is appropriate when the plaintiff has not alleged 'enough facts to state a

claim to relief that is plausible on its face' and has failed to 'raise a right to relief above the

speculative level."' Emesowum v. Houston Police Dep't, 561 F. App'x 372,372 (5th Cir. 2014)

(quoting Twombly, 550 U.S. at 555, 570, 127 S. Ct. 1955).




                                                   3
      Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 4 of 8 PageID #: 844




                                                III.     Analysis3

                                A. Claim fot· Breach of Contract (Count I)

        The Plaintiff asserts that the Defendant breached the parties' contract of insurance by

depreciating the value of labor in determining the amount of the Plaintiffs ACV payment under

the policy. [Doc. 14, at 4]. Assuming the facts in the complaint are true and construing them in

the light most favorable to the Plaintiff, the Court finds that the Plaintiff has sufficiently pled a

breach of contract claim.

        "Mississippi treats insurance policies as contracts, which 'are to be enforced according to

their provisions."' State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC., 751 F.3d 684,

688 (5th Cir. 2014) (quoting Noxubee Cnty. Sch. Dist. v. United Nat'! Ins. Co., 883 So.2d 1159,

1166 (Miss. 2004)).         A contract "must be interpreted as written" only if it is "clear and

unambiguous." State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC., 751 F. 3d 684,688

(5th Cir. 2014) (quoting US. Fid & Guar. Co. of Miss. v. Marlin, 998 So.2d 956, 963 (Miss.

2008)). Ambiguity exists when the "policy language is susceptible of two or more reasonable

interpretations." Miss. Farm Bureau Cas. Ins. v. Brill, 826 So.2d 1261, 1265 (Miss. 2002). "Under

Mississippi law, ambiguous and unclear policy language must be resolved in favor of the non-

drafting party-the insured." Noxubee Cty. Sch. Dist. v. United Nat. Ins. Co., 883 So.2d 1159,

1165 (Miss. 2004) (citing Harrison v. Allstate Ins. Co., 662 So.2d 1092, 1094 (Miss. 1995)). In

reviewing policy terms, the "terms used in the insurance policy should be understood in their plain,



          The asserted basis for federal jurisdiction in this matter is 28 U.S.C. § 1332(d), known as the Class Action
Fairness Act ("CAFA"). [Doc. 14, at 2]. Because CAFA is based on diversity jurisdiction, courts apply the substantive
law of the forum state. Audler v. CBC In nov is, Inc., 519 F.3d 239, 248 (5th Cir. 2008). Under Mississippi law, a
breach of contract claim requires a showing of "(l) 'the existence of a valid and binding contract,' and (2) a showing
'that the defendant has broken, or breached it." Maness v. K & A Enle!prises of Mississippi, LLC., No. 2017-CA-
00 173-SCT, 2018 WL 774010, at *8 (Miss. Feb. 8, 2018)(citing Bus. Commc 'ns, Inc. v. Banks, 90 So. 3d 1221, 1224
(Miss. 20 12)).


                                                          4
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 5 of 8 PageID #: 845




ordinary, and popular sense rather than in a philosophical or scientific sense." Blackledge v.

Omega Ins. Co., 740 So.2d 295,298 (Miss. 1999). "[A] policy should be drafted to accommodate

the average person who will give its terms a general reading. An insurance policy should be strictly

construed against the insurer, and the insurer has the burden of phrasing the terms in clear

language." Conner v. Am. Pub. Life Ins. Co., 448 F.Supp.2d 762,766 (N.D. Miss. 2006) (quoting

Burton v. Choctaw County, 730 So.2d I, 9 (Miss. 1997)).

        In the case sub judice, as is the case in several other cases pending in various Mississippi

federal courts against several different insurers, the terms "depreciation" and "actual cash value"

are at issue. The Plaintiff argues that the terms are ambiguous because the policy fails to specify

that labor costs may be depreciated when calculating ACV; the Defendant argues that the policy

terms are unambiguous because, in Mississippi, "actual cash value" is "generally understood to

mean 'replacement cost less depreciation,"' and Mississippi state courts have yet to specifically

interpret ACV to prohibit labor cost depreciation.

        Both the Fifth Circuit Court of Appeals, in affirming a decision issued by another district

court in this state, and this Court in a previous decision, have held, however, in cases with policies

of insurance that contain language substantially similar to the one at issue here, that the term

"actual cash value," as it relates to the depreciation of labor costs, is ambiguous and thus is

construed against the drafter of the policy, the insurer. 4 Mitchell v. State Farm Fire & Cas. Co.,

345 F. Supp. 3d 847,853 (N.D. Miss. 2018), aff'd954 F.3d 700 (5th Cir. 2020) (affirming district


4         Several courts outside of Mississippi have dealt with similar ACV questions. State courts in Minnesota,
Oklahoma, Nebraska, and Florida have found that the term "ACV" allows an insurer to depreciate labor costs. Wilcox
v. State Farm Fire & Cas. Co., 874 N.W.2d 780 (Minn. 20 16); Redcom v. State Farm Fire & Cas. Co., 55 P.3d I 017,
1021 (Okla. 2002); Hemtv. Am. Family Mut. Ins. Co., 295 Neb. 859, 894 N.W.2d 179, 190 (2017); Goflv. State Farm
Florida Ins. Co., 999 So.2d 684, 689 (Fla. Dis!. Ct. App. 2008). Other courts, however, in the states of Arkansas,
Missouri, and Kentucky have found in the opposite. Adams v. Cameron Mut. Ins. Co., No.2: 12-cv-02173-PKH, 2013
WL 1876660 (W.D. Ark. 2013); Riggins v. Am. Family Mut. Ins. Co., 106 F.Supp.3d 1039 (W.D. Mo. 2015); Brown
v. Travelers Cas. Ins. Co. of Am., No. 15-50,2016 WL 1644342 (E.D. Ky. Apr. 25, 2016).


                                                        5
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 6 of 8 PageID #: 846




was ambiguous and thus, under Mississippi law, must be interpreted in favor of the insured in

relation to the depreciation oflabor); Titan Exteriors, Inc. v. Certain Underwriters at Lloyd's, 297

F. Supp. 3d 628 (N.D. Miss. 2018) (this Court holding that undefined term "actual cash value" is

ambiguous and thus the ambiguity must be resolved in favor of the insured). Accordingly, the

Court finds, as it did in Titan Exteriors and as the Fifth Circuit affirmed in Mitchell, that the term

"actual cash value" in the subject policy is ambiguous and can be interpreted to either include or

exclude labor cost depreciation; the Court thus resolves that ambiguity in favor of the Plaintiff, as

Mississippi law directs. Noxubee Cty. Sch. Dis!., 883 So.2d at 1165.

       As for the Plaintiffs specific allegations, in Count I of the Complaint, the Plaintiff sets

forth several specific allegations regarding the Defendant's payment of ACV, including that labor

costs were depreciated in her claim, that the policy does not permit the depreciation of labor costs,

that she was thus underpaid on her ACV claim, and that the Defendant has therefore breached its

obligations under the policy. [Doc. 14, at 3-5]. Given that the Court has found, as it has previously

held and as the Fifth Circuit recently held, that the term Actual Cash Value is ambiguous in relation

to the depreciation of labor costs in the policy, the Co uti finds that the Plaintiff has stated a viable

claim for breach of contract. Accordingly, the Court finds that, when viewed in the light most

favorable to the Plaintiff, the facts alleged in the Complaint regarding the breach of contract claim

against the Defendant are sufficiently pled to survive the Defendant's Rule 12(b)(6) motion to

dismiss. The Defendant's motion to dismiss Count I of the Complaint for breach of contract shall

therefore be denied.

                           B. Claim fo1· Declaratory Relief (Count II)

        Pursuant to the Declaratory Judgment Act, this court "may declare the rights and other

legal relations of any interested party seeking such declaration." 28 U.S.C § 2201. In Count II of



                                                    6
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 7 of 8 PageID #: 847




the Complaint, the Plaintiff seeks a declaration that the subject insurance policy prohibits the

Defendant from depreciating labor costs in adjusting losses when calculating ACV.                  The

Defendant argues that declaratory relief is not proper because the Plaintiff primarily seeks

monetary damages in this matter.

       The Court finds that, while the Plaintiff does seek monetary relief in relation to her claim

for breach of contract, the request for declaratory relief is broader and is thus appropriate, at this

juncture, because it seeks a declaration from the Court that the Defendant's practice of depreciating

labor costs in calculating ACV payments is itself unlawful on an ongoing basis. Other district

courts within the Fifth Circuit have ruled likewise in similar situations. See, e.g., Verde Minerals

v. Koerner, No. 2:16-CV-199, 2017 WL 7052205, at *5 (S.D. Tex. Aug. 14, 2017) (allowing

claims to proceed for both breach of covenant and for declaratory relief when continuing duty at

issue); Trammell Crow Residential Co. v. Virginia Surety Co., 643 F. Supp. 2d 844, 856 n.15 (N.D.

Tex. 2008). In addition, Rule 57 of the Federal Rules of Civil Procedure provides that "[t]he

existence of another adequate remedy does not preclude a declaratmy judgment that is otherwise

appropriate." Fed. R. Civ. P. 57. Accordingly, the Court finds that Count II of the Complaint,

which seeks a declaratory judgment that is otherwise appropriate, should not be dismissed at the

present juncture.

                                         IV.     Conclusion

        For the above-stated reasons, the Court finds that the Plaintiff has pled sufficient facts,

accepted as true, to state a claim for relief for breach of contract that is plausible on its face; in

addition, the Court finds that the Plaintiffs claim for declaratory relief is appropriate at the present

juncture. Accordingly, the Defendant's Amended Motion to Dismiss pursuant to Rule 12(b)(6)

[15, 30] shall be denied. Further, the Court shall lift the stay of proceedings that was entered in



                                                   7
     Case: 4:19-cv-00153-GHD-JMV Doc #: 44 Filed: 09/08/20 8 of 8 PageID #: 848




this cause on January 29,2020 [27, 29].

       An order in acc~nce with this opinion shall issue this day.

       THIS, the   r   d; of September, 2020.




                                                    SENIOR U.S. DISTRICT JUDGE




                                                8
